DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-8, 10, 12, 14-18, and 20-29 have been presented for examination.
Claims 3, 4, 9, 11, 13, and 19 have been canceled.
Claims 1-2, 5-8, 10, 12, 14-18, and 20-29 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments/amendments, filed 05/13/2021, have been fully considered. 
Regarding the rejection under 35 U.S.C. 103, Applicant’s amendment “including fields for inserting a model name and a list of the one or more data sets” in combination with Applicant’s argument that the references do not teach the claimed invention as currently amended is persuasive. Therefore, the rejection has been withdraw. However, upon further consideration, a new grounds of rejection necessitated by the amendment is made in view of Wilson, Ball, Roe et al. (US 20020067373), Eryurek and Miller.

Applicant makes additional arguments regarding Wilson on pg. 10 paragraphs 4-6 and pg. 11 paragraphs 1-3, however these arguments were already made by the Applicant in the remarks filed 01/13/2021 and were addressed in the final rejection mailed 03/16/2021. For convenience the response to arguments from the final rejection is copied below.
“Applicant’s additional arguments regarding the teachings of Wilson have been fully considered but are not persuasive. Applicant argues on pg. 9 paragraph 5 that there is no selection of 3D data in Wilson. Examiner respectfully disagrees and asserts that the digital terrain elevation data used by Wilson is data that represents an elevation at a geographical location corresponding to three dimensions and falls within the broadest reasonable interpretation of 3D data.

Applicant further argues on pg. 10 paragraph 3 that Wilson does not stylize the vector and raster data in the 3D model. Examiner respectfully disagrees. Applicant acknowledges that Wilson uses conventional core Java classes to draw features and images on the display screen and states that Merriam-Webster dictionary defines “stylize” as “to conform to a conventional style specifically: to represent or design according to a style or stylistic pattern than according to nature or tradition.” Examiner asserts that drawing features and images using conventional core Java classes is conforming to a conventional style i.e. the stylistic pattern defined by the Java classes.”
Applicant further argues that the dependent claims are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees at least for the reasons above. Applicant further asserts that the dependent claims recite additional novel elements not shown by the references. Examiner respectfully disagrees at least in view of the rejection of the dependent claims under 35 U.S.C. 103 presented in the previous office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 14-18, 22-24, and 26-29 are rejected under 35 U.S.C. 103 as being obvious over Wilson et al. (US 6985929), hereinafter Wilson, in view of  Ball (“Autodesk Harnesses the Cloud with InfraWorks 360 Pro to Change Project Planning, Design, Construction and Maintenance.” Informedinfrastructure.com. August 7, 2013. http://informedinfrastructure.com/5449/autodesk-harnesses-the-cloud-with-infraworks-360-pro-to-change-project-planning-design-construction-and-maintenance/ retrieved on 1/17/2018), Roe et al. (US 20020067373 A1), hereinafter Roe, Eryurek et al. (US 20020123864), hereinafter Eryurek, and Miller et al. (US 20130132466 A1), hereinafter Miller.
Regarding claim 1, Wilson teaches a system for automatically creating a three-dimensional (3D) model for use in a design application (col. 3 “Another object of the invention is to provide a distributed object-oriented geospatial database system and method thereof over the Internet using web-based technology to perform data-driven queries, such as retrieving, viewing and updating, geospatial data of the object-oriented geospatial database, such as vector, raster, hypertext and multimedia data, as well as remote updating of vector data”), comprising:
a server computer coupled via a communications network to one or more client computers (col. 6 “FIG. 1 depicts a block diagram of a network of computer systems of the present invention configured as clients and servers using a client/server system architecture, such as an Internet or Intranet.”), wherein:
the client computers enables a user to select an area of interest on a two dimensional (2D) map displayed at the client computer (col. 5 “Mapping data in the present invention is accessed from the GIDS based on user AOI.” And col. 12 “FIGS. 7 and 8 show display screen of the Java client applet 62 displaying a world map from which a user can select a location graphically through the use of a rectangle (bounding box). The user also has the option of entering the coordinates for the AOI manually, or selecting a predetermined region as shown in FIG. 8. From the user input, a bounding box of the AOI is transmitted from client applet 62 via CORBA to Smalltalk server 52a”), to select one or more data sets, including both 2D and 3D data (col. 16 “the Web-based client applet 62 retrieves for area and line "features" two dimensional geospatial data, such as VPF, from server 52a. The Web-based client applet 62 regenerates the "relative" geometry of the two dimensional data at 104. Then, at 106 the three dimensional image is generated using the regenerated two dimensional data of 104 and the digital terrain elevation information of 100.”), displayed in a list at the client computer to be used in creating a 3D model of the area of interest (col. 12 “The server 52a responds with a set of "database" and "library" names for which data is available in the selected region. As discussed above, National Imagery and Mapping Agency (NIMA) provides VPF data in "databases", and each "database" contains one or more "libraries". As shown in FIG. 9, the user then selects a "database", "library" and "theme" (shown as "coverage" in FIG. 9). Once a "database" is selected, all "libraries" for the selected "database" are provided or displayed. Once a "library" is selected, all "themes" for the selected "library" are provided or displayed as well as a list of all of the "features" for all of the "themes" is provided or displayed (as shown in "All features from all coverages" box in FIG. 9). Once a particular "theme" is selected, set of "features" associated with the selected "theme", resulting (as shown in "Features From Selected Coverage box" in FIG. 9) in a list of "feature" classes associated with the selected "theme", is returned from the server 52a through another CORBA request.” Also see col. 14 “FIG. 11 shows a display screen for advanced query. This display screen shows the selected database and library associated with the AOI. A list of "features" is also provided, which upon selection (i.e., query) will appear on the map in light green. The user can choose more than one”), and then to submit a model creation request for the 3D model of the area of interest including a list of the one or more data sets selected by the user to the server computer (col. 12 “Finally as shown in FIG. 9, the user may select the desired "feature" classes of the selected AOI and submit a request for them to be displayed by clicking on the Display Selected Feature(s) button. The "feature" request results in another CORBA communication from applet 62 to server 52a, and server 52a returns to applet 62 a set of all of the requested "feature" classes, which are located in the given AOI.” Examiner notes that it would be obvious to one of ordinary skill in the art to represent the feature set of Wilson as list by 
the computer automatically aggregates the one or more data sets selected by the user to generate the 3D model of the area of interest (col. 12 “The "feature" request results in another CORBA communication from applet 62 to server 52a, and server 52a returns to applet 62 a set of all of the requested "feature" classes, which are located in the given AOI. In particular, after clicking on Display Selected Features in FIG. 9, a map (e.g., raster image) appears showing the selected "features".” And “The "features" that are returned are complex objects with both geometric (coordinate) and attribute information. The applet 62 can then display, select, and query on the returned "features" as shown in FIG. 10” And col. 16 “Next with reference to FIGS. 19 through 30, a function of displaying in 3-D "features" in the selected AOI and represented in the raster image of FIG. 10 will be described. The user may obtain a Virtual Reality Modeling Language (VRML) generated 3-D model of the "features" in the current AOI.”),
wherein:
the computer accesses a geospatial database (Fig. 2 col. 7 “The object-oriented geospatial database system of the invention, which is also referred to as the geospatial information database (GIDB) or the geospatial information distribution system (GIDS), has a client and server function architecture.” And “The OODBMS allows expansion of the GIDS to support world-wide database access driven by area of interest (AOI) queries. Therefore, an AOI may be requested, for example, by a user, and the OODBMS allows a portion of the database associated with the AOI to become active such that an object or many objects can be accessed in near-real-time or real-time (as the case may be). The data is permanently stored as objects in the OODBMS for future access. AOI queries will be described in more detail below.”);
the computer builds one or more spatial queries to extract vector data for features within the area of interest from the geospatial database (col. 5 “AOI request activates a portion of the database associated with the AOI (i.e, data-driven queries)”and  col. 6 “The present invention is directed to a file based object-oriented database of geospatial data of multiple data types in a standalone or non-networked master server and a distributed object-oriented geospatial database system and method thereof over a client/server network environment and in particular over the Internet using web-based capabilities to view (i.e., query) geospatial data, such as vector, raster, hypertext and multimedia data, as well as remote updating of vector data.” And col. 8 “A "feature" retrieval (which will be described in more detail below) may specify a part of an area or an Area of Interest (AOI) by specifying a geographic extent or the entire area of the "database" and "library". This request is sent to the appropriate instance of VPFSpatialDataManager for actual "feature" retrieval. Therefore, the object-oriented database server 52a accommodates data-driven simple queries, constrained queries, and nested or complex queries of geospatial data”);
the computer builds one or more spatial queries to identify paths to raster data for features within the area of interest stored in the geospatial database (col. 3 “perform data-driven queries, such as retrieving, viewing and updating, geospatial data of the object-oriented geospatial database, such as vector, raster, hypertext and multimedia data, as well as remote updating of vector data” and col. 5 “view geospatial data, such as vector, raster, hypertext and multimedia data, as well as remote updating of vector data. In particular, the object-oriented geospatial database of the present invention, which is also referred to as the geospatial information database (GIDB) or the geospatial information distribution system (GIDS), is an object oriented digital mapping database system implemented over a computer network system that provides rapid access to multiple mapping data types (i.e., geospatial data) over the computer network system, such as Internet, WWW or Intranet. Mapping data in the present invention is accessed from the GIDS based on user AOI. In particular, in contrast to typical systems (e.g., GIS) providing access to mapping data, in the object-oriented geospatial database (i.e., GIDS) of the present invention, any AOI request activates a portion of the database associated with the AOI (i.e, data-driven queries) such than an object or many objects can be accessed in near-real-time or real-time (as the case may be).” And col. 12 “In particular, FIG. 10 show a display of the returned "features" with reference to an available raster image associated with the AOI.”);
the computer imports the vector data and one or more layers of the raster data into the 3D model (col. 12 “In particular, after clicking on Display Selected Features in FIG. 9, a map (e.g., raster image) appears showing the selected "features".” And col. 14 “Next with reference to FIGS. 19 through 30, a function of displaying in 3-D "features" in the selected AOI and represented in the raster image of FIG. 10 will be described.” And col. 16 “FIG. 19 illustrates the flow of operations in Web-based client applet 62 to generate 3D model of the "features" in the current AOI. The Web-based client applet 62 retrieves for point "features" information from a digital terrain elevation database at 100. Then at 102, the Web-based client applet 62 retrieves for area and line "features" two dimensional geospatial data, such as VPF, from server 52a.”);
the computer stylizes the vector and raster data in the 3D model (col. 4 “FIG. 16 shows a display screen relating to raster image display options.” and “These geographic objects would be retrieved from GemStone OODBMS 52a, which acts or functions as a server, and displayed by the Java client applet 62. In particular, client applet 62 uses conventional core Java classes to draw the "features" and images on the display screen of the computer.” And col. 16 “The Web-based client applet 62 regenerates the "relative" geometry of the two dimensional data at 104. Then, at 106 the three dimensional image is generated using the regenerated two dimensional data of 104 and the digital terrain elevation information of 100. The VRML models will provide additional information about the AOI by immersing the viewer into and allowing interaction with a virtual world.”); and 
the 3D model is stored for subsequent downloading to the client computer, where it can be displayed, modified (col. 3 “provide a distributed object-oriented geospatial database system and method thereof over a client/server network supporting 3D display of geospatial data” col. 5 “the user in one step can, for example, view the data objects stored in a remote location (i.e., computer server), without downloading from a remote computer to the local computer the entire database” And col. 13 “The Web-based client applet 62 allows any user with a computer or device with Web browser technology, such as Netscape 4.5, to access the GIDS over the Internet and display map data available in the user's area of interest. In addition to display of map objects, the functionality of the Web-based client applet 62 includes zoom capabilities (i.e., data level zoom) as simple queries, individual "feature" selection, "attribute" queries, geometrical queries, and updates of "attribute" values.” And col. 13 “As shown in FIG. 10, after the selected "features" in the user's AOI have been returned to Web-based client applet 62 from server 52a and displayed by Web-based client applet 62, the user can perform other functions on the selected "features" … Further, with reference to FIG. 10, the user can change the colors of the "features" to distinguish between the "feature" classes retrieved and other available "feature" classes.” And col. 15 “FIG. 18A shows a display screen for downloading "libraries", "coverages" or "features" queried and displayed on the map by selecting the download button in FIG. 10. Links to the files may be e-mailed to another over the network 46.”)
Wilson does not appear to explicitly teach accessing a geospatial database, which is a curated database that pre-aggregates source date and sharing the model by the user.
However, Ball teaches accessing a geospatial database, which is a curated database that pre-aggregates source data from the one or more data sets selected by the user (pg. 4 ¶ 4 “To help users quickly and easily access and download the data they need to build site-specific models, a link for direct access to a curated WeoGeo.com portal comes with Autodesk InfraWorks 360 Pro enabling customers to access and acquire free or for-purchase geospatial data.”); and sharing the model by the user (pg. 4 “the ability to quickly create and share compelling 3D visualizations using Autodesk InfraWorks cloud-enhanced technologies”).
Wilson and Ball are analogous art because they are from the same field of endeavor of geospatial modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the databases and method disclosed by Wilson with the curated databases and model sharing  disclosed by Ball.
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a powerful tool for winning new business and accelerating the project approval process.” (Ball pg. 3 ¶ 3).

However, Roe teaches fields for entering a model name ([0071] “Additionally, in the zone boundary definition window, the user can enter a name of the zone boundary by using name fields 1025” And [0086] “when a user is interested in creating a new project, the user can click on the file menu on the menu toolbar 1650 and then click on "new" in the file pull-down menu. This functionality should be familiar to any computer user who has created a new document in common word processing applications such as Microsoft Word. After a user has clicked on the file and new options as previous described, the user can be given an option of naming his project”) and creating an empty 3D model ([0087] “FIG. 17 illustrates a screen shot of one embodiment of graphical user interface 135 according to the present invention after the user has opened a new project and selected a name for the project. When the new project is created, window 1620 (e.g., the combined reservoir model definition window and simulation run definition window) can be initialized without any data. As can be seen in FIG. 17, model tree 1670 is empty (e.g. none of the elements in model tree 1670 have been populated with data). Thus, an empty model can be created and the user can subsequently be automatically lead through the steps necessary to define the model.”); 
Wilson, Ball and Roe are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson in combination with Ball with the name fields and empty 3D model disclosed by Roe.

Wilson in combination with Ball and Roe does not appear to explicitly disclose a notification is sent to the user that the 3D model of the area of interest is ready for downloading.
However, Eryurek teaches a notification is sent to the user that the model is ready for downloading ([0153] “the ASP 914 sends an electronic mail (e.g., an email) via the Internet 916 to the customer to notify the customer that the model fitting is complete and to explain to the customer how to download a template”).
Wilson, Ball, Roe and Eryurek are analogous art because Eryurek is reasonably pertinent to the problem faced by Wilson in combination with Ball and Roe of remote data processing.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling system disclosed by Wilson in combination with Ball and Roe with the notification disclosed by Eryurek.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide remote data processing to reduce net operating costs for the client (Eryurek [0142]) and to notify that the model is complete (Eryurek [0153]).

	Wilson in combination with Ball, Roe and Eryurek do not appear to explicitly teach the server computer creating the 3D model and in response to a single model creation request, the server computer operates independently of the client computer to perform the following functions without further interaction with the user.
	However, Miller teaches server computer creating the 3D model and in response to the model creation request, the server computer operates independently of the client computer to In embodiments described below, a 3D modeling system may operate partially as a script that is interpretable by a browser application executing on a client device and partially as a component executing on a server. In some embodiments, the 3D modeling script may include Javascript instructions for viewing a 3D model in a browser window without installing a browser plug-in or a stand-alone application on the client. However, to perform more detailed operations with the 3D modeling system (e.g., edit, create, manipulate a model, etc.), the 3D modeling script may use a network to forward commands to a server executing the 3D modeling component …” And [0021] “…The script may also receive user commands via the browser for modifying the 3D model, send the commands to a backend server executing a 3D modeling component that generates a representation of the desired modifications (also referred to below as "mutations" of the model), and cause the modifications to the 3D model to be sent to the client and, when used in a collaborative environment, synchronize with at least one other client device (see U.S. patent application Ser. No. 13/169,705, filed Jun. 27, 2011, entitled "Collaborative Development of a Model on a Network," the entire disclosure of which is hereby expressly incorporated herein by reference). The 3D model may be stored in a backend computer memory as data that specifies multiple simple (e.g., cuboids, spheres) and aggregate components having groups of simple components.” And [0048] “The profile 500 may also include data 504 about models the user has created, and data 506 about models the user has purchased and/or downloaded. For example, a user may have unrestricted rights to download, edit, and/or share models that the user created, which models are identified in the data 504.”). 

	Miller further teaches in response to the model creation request, the server operates independently of the client computer to perform function without further interaction with the user ([0043] “The 3D modeling engine web service 108 may generate components of the model 300 using the web-based 3D modeling system 100 according to commands received from user Abby. For example, to draw the roof 320, a script component 152 may forward requests, commands, and other data to the modeling server 106 for processing by the 3D modeling engine web service 108.” And [0044] “FIG. 4 is a schematic diagram of an example data structure 400 corresponding to the model 300, which the web service 106 may generate with data and commands received using the modeling script component 152 via the network 104. After Abby creates the model 300, the modeling server 106 may initially store model data 112 including the data structure 400 in the data storage 110.” Examiner notes that the modeling server generating a model according to data and commands received using the modeling script component of Miller corresponds to the broadest reasonably interpretation of performing functions without further interaction with the user. The server is simply following the commands from the modeling script component to perform functions.).
Wilson, Ball, Roe, Eryurek and Miller are analogous art because they are from the same field of endeavor of modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson 
One of ordinary skill in the art would have been motivated to make this modification in order to permit a user to use computationally lightweight functions of the 3D modeling system with the client device while delegating resource-intensive operations to execute on the server (Miller [0020]).

Regarding claim 2, the references teaches all the elements of claim 1. Wilson further teaches wherein the 3D model supports preliminary engineering for transportation projects, including roadway design, bridge design or drainage design (col. 14 “For example, the user can request for all of the four-lane roads to be highlighted, or for all buildings that function as government buildings to be highlighted. Users can also perform geometrical queries, such as "find all buildings that are greater than 50 feet from the road," or "find all homes that are within 20 meters of the Embassy."”).


Regarding claim 7, the references teach the system of claim 1. Wilson does not appear to explicitly teach curated databases.
However, Ball further teaches wherein the contents of the geospatial database have been selected, organized, and presented using professional or expert knowledge (pg. 4 ¶ 4 “To help users quickly and easily access and download the data they need to build site-specific models, a link for direct access to a curated WeoGeo.com portal comes with Autodesk InfraWorks 360 Pro enabling customers to access and acquire free or for-purchase geospatial data.”).

Regarding claim 8, the references teach the system of claim 7. Wilson teaches specialized data for roadway, bridge, or drainage design (col. 14 “With reference to FIG. 10, a query may also be performed by clicking on the Query button. This query lists all of the "features" in the map pane and gives the user access to "attribute" information of each "feature". More advanced queries may also be performed. The advanced query allows users to display new "feature" classes in the AOI. The user may also perform "attribute-level" queries. For example, the user can request for all of the four-lane roads to be highlighted, or for all buildings that function as government buildings to be highlighted.” And col. 14 “With reference to FIG. 13, "attribute" query allows the user to view individual types of "features" and their properties. For example, by clicking on "Roads" under the Feature Class pull-down menu and "Median Category" under the Attributes pull-down menu in FIG. 13. Such query would color-code the roads on the map as to whether they have medians”).
Ball further teaches wherein the curated database contains specialized data for roadway design, bridge design, or drainage design (pg. 4 “With its ability to import a variety of existing conditions data including GIS, satellite imagery, and point clouds (including those generated by Autodesk ReCap), Autodesk InfraWorks 360 Pro helps make it possible to design within the context of real site conditions” and “perform tasks such as a vertical optimization for a road design in InfraWorks 360 Pro”).


Regarding claim 14, the references teach the system of claim 1. Wilson further teaches wherein the server computer includes other data from external data sources into the 3D model (col. 7 “The object-oriented geospatial database system of the invention, which is also referred to as the geospatial information database (GIDB) or the geospatial information distribution system (GIDS), has a client and server function architecture. GIDS is an object oriented digital mapping database that provides access to mapping data over computer network systems, such as Internet, World Wide Web (WWW) or Intranet. As shown in FIG. 2, the GIDS is composed of an object-oriented database server component or module 52a, interface component 54 and client component or module 56 communicating with the server component 52a via or through the interface component 54. The database server 52a may be implemented using a conventional object server. In a preferred embodiment, the database server 52a is implemented using GemStone/S application server for Smalltalk (GemStone) by GemStone Systems, Inc., Beaverton, Oreg., which is a commercial-off-the-shelf object-oriented database management system (OODBMS) (i.e., object server) that stores, manipulates, and processes objects referenced by client modules, such as client module 56”).

Regarding claim 15, the references teach the system of claim 1. Wilson does not appear to explicitly teach uploading, storing and downloading the 3D model. 
However, Ball further teaches wherein the server computer publishes or uploads the 3D model, which stores the 3D model in a database, from which the 3D model is subsequently downloaded to the client computer (Ball pg. 3 “Autodesk InfraWorks 360 Pro enhances BIM workflows by providing desktop software and cloud-based capabilities that enable multi-discipline infrastructure project stakeholders in geographically dispersed offices to publish, store, collaborate and manage large models centrally in the cloud via desktop or mobile devices.”).

Regarding claim 16, the references teach a method for automatically creating a three dimensional (3D) model for use in a design application, comprising: coupling a client computer to a server computer via a communications network, wherein: the client computer enables a user to select an area of interest on a two dimensional (2D) map displayed at the client computer, to select one or more data sets, including both 2D and 3D data, displayed in a list at the client computer to be used by the server computer in creating a 3D model of the area of interest, and then to submit a single model creation request for the 3D model of the area of interest, including fields for entering a model name and a list of the one or more data sets selected by the user, to the server computer; and in response to the single model creation request, the server computer operates independently of the client computer to perform the following steps without further interaction with the user: the server computer automatically aggregates the one or more data sets selected by the user to generate the 3D model of the area of interest, wherein: the server computer accesses a geospatial database, which is a curated database that pre-aggregates source data from the one or more data sets selected by the user; the server computer builds one or more spatial queries to extract vector data for features within the area of interest from the geospatial database; the server computer builds one or more spatial queries to identify paths to raster data for features within the area of interest stored in the geospatial database; the server computer creates an empty 3D model; the server computer imports the vector data and one or more layers see rejection claim 1).

Regarding claim 17, the references teach an article of manufacture comprising a non-transitory program storage medium readable by a computer and tangibly embodying one or more instructions executable by the computer to perform a method for automatically creating a three dimensional (3D) model for use in a design application, the method comprising: coupling a client computer to a server computer via a communications network, wherein: the client computer enables a user to select an area of interest on a two dimensional (2D) map displayed at the client computer, to select one or more data sets, including both 2D and 3D data, displayed in a list at the client computer to be used by the server computer in creating a 3D model of the area of interest, and then to submit sing model creation request for the 3D model of the area of interest, including fields for entering a model name and a list of the one or more data sets selected by the user to the server computer; and in response to the single model creation request, the server computer operates independently of the client computer to perform the following steps without further interaction with the user: the server computer automatically aggregates the one or more data sets selected by the user to generate the 3D model of the area of interest, wherein: the server computer accesses a geospatial database, which is a curated database that pre-aggregates source data from the one or more data sets selected by the user; the server computer builds one or more spatial queries to extract vector data for features within the area of interest from the geospatial database; the server computer builds one or more spatial queries to identify paths to raster data see rejection claim 1).

Regarding claim 18, the references teach the method of claim 16, wherein the 3D model supports preliminary engineering for transportation projects, including roadway design, bridge design or drainage design (see rejection claim 2).

Regarding claim 22, the references teach the method of claim 16, wherein the contents of the geospatial database have been selected, organized, and presented using professional or expert knowledge (see rejection claim 7).

Regarding claim 23, the references teach the method of claim 22, wherein the geospatial database contains specialized data for roadway design, bridge design, or drainage design (see rejection claim 8).

Regarding claim 24, the references teach the method of claim 16, wherein the vector data includes data for: roadways, bridges, drainage, buildings, railways, waterways, water areas, land-use areas, coastlines or oceans (see rejection claim 3). 

Regarding claim 26, the references teach the method of claim 16, wherein the server computer includes other data from external data sources into the 3D model (see rejection claim 14).

Regarding claim 27, the references teach the method of claim 16, wherein the server computer publishes or uploads the 3D model, which stores the 3D model in a database, from which the 3D model is subsequently downloaded to the client computer (see rejection claim 15).

Regarding claim 28, the references teach the system of claim 1. Wilson further teaches wherein the at least one of the client computers enables the user to use theme palettes to visually classify the features within the area of interest by their attributes (col. 13 “Further, with reference to FIG. 10, the user can change the colors of the "features" to distinguish between the "feature" classes retrieved and other available "feature" classes. A color key may be shown providing the color, "feature" class, and number of those "features" in the user's selected AOI.” And col. 14 “With reference to FIG. 10, a query may also be performed by clicking on the Query button. This query lists all of the "features" in the map pane and gives the user access to "attribute" information of each "feature". More advanced queries may also be performed. The advanced query allows users to display new "feature" classes in the AOI. The user may also perform "attribute-level" queries. For example, the user can request for all of the four-lane roads to be highlighted, or for all buildings that function as government buildings to be highlighted.” And col. 14 “With reference to FIG. 13, "attribute" query allows the user to view individual types of "features" and their properties. For example, by clicking on "Roads" under the Feature Class pull-down menu and "Median Category" under the Attributes pull-down menu in FIG. 13. Such query would color-code the roads on the map as to whether they have medians”).

Regarding claim 29, the references teaches the system of claim 1.
Wilson in combination with Ball and Roe does not appear to explicitly disclose receiving a notification from the server that the model is ready to download.
However, Eryurek teaches receiving a notification from the server that the model is ready to download ([0153] “the ASP 914 sends an electronic mail (e.g., an email) via the Internet 916 to the customer to notify the customer that the model fitting is complete and to explain to the customer how to download a template”).
Wilson, Ball, Roe and Eryurek are analogous art because Eryurek is reasonably pertinent to the problem faced by Wilson in combination with Ball and Rees of remote data processing.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling system disclosed by Wilson in combination with Ball and Rees with the notification disclosed by Eryurek.
 One of ordinary skill in the art would have been motivated to make this modification in order to provide remote data processing to reduce net operating costs for the client (Eryurek [0142]) and to notify that the model is complete (Eryurek [0153]).


Claims 5, 10 and 20 are rejected under 35 U.S.C. 103 as being obvious over Wilson in view of Ball, Roe, Eryurek, and Miller and in further view of Rees (US 8274506).
Regarding claim 5, the references teach the system of claim 1. Wilson further teaches wherein the model creation request identifies an area of interest using a bounding polygon (col. 12 “FIGS. 7 and 8 show display screen of the Java client applet 62 displaying a world map from which a user can select a location graphically through the use of a rectangle (bounding box). The user also has the option of entering the coordinates for the AOI manually, or selecting a predetermined region as shown in FIG. 8.”).
Wilson in combination with Ball, Roe, Eryurek, and Miller does not appear to explicitly disclose WGS84 coordinates. 
However, Rees further teaches World Geodetic System 1984 (WGS84) coordinates (col. 10 “The user may also be able to select a given projection for the 3D view (e.g., a WGS84 projection, or another projection). Once selections are made, the file may be converted to a 3D model including Earth curvature via a WGS84 projection, in this example, with the 2D image appearing at a given Latitude and Longitude extent draped over a spheroid the size of the Earth, and including any geospatial and/or non-geospatial information selected for display by the user (and/or by default).”).
Wilson, Ball, Roe, Eryurek, Miller and Rees are analogous art because they are from the same field of endeavor of modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson in combination with Ball, Roe, Eryurek, and Miller with the coordinate system disclosed by Rees.


Regarding claim 10, Wilson in combination with Ball, Roe, Eryurek, and Miller teach the system of claim 1. Wilson teaches vector data for roadways, bridges, draining, buildings, railways, waterways, water areas, land-use areas, coastlines, or oceans (col. 8 “The VPF data has three types of "features", including point, line and area (polygon).” And col. 12 “raster images and vector "features" … If the "feature" is a line, such as a road, the vg.drawline function is used.”).
Wilson in combination with Ball, Roe, Eryurek, and Miller does not appear to explicitly disclose wherein the vector data includes data for: roadways, bridges, drainage, buildings, railways, waterways, water areas, land-use areas, coastlines or oceans.
However, Rees further wherein the vector data includes data for: roadways, bridges, drainage, buildings, railways, waterways, water areas, land-use areas, coastlines or oceans (col. 8 “For example, the 3D translator may be configured to render a 3D view of any image that does not include specified location, extent, and/or height information as the input 2D image draped over a spheroid of sufficient size to display the entire input image, with the 2D image centered vertically between the "Poles" of the spheroid at a (defined) arbitrary "longitude." In yet another example, data representing a 2D image (e.g., a flat map, with or without additional text or other information) may not be represented by image data, per se, but may be represented within an input file as one or more sets of vector data, and this vector data may be translated into data usable for rendering a 3D view of the map” And  This height data may be translated by the 3D translator to obtain height data for the 3D view of the map that is to be created. This height data may in various embodiments be associated with geographic features within the mapped area (e.g., hills, valleys, etc.), or with man-made structures within the mapped area (e.g., buildings, bridges, etc.) In some embodiments, any other type of location-based data (e.g., population data or other numerical and/or statistical information, text descriptions, labels, names, etc.) may be embedded in the input document and extracted for use in rendering a 3D view of the map.”).
Wilson, Ball, Roe, Eryurek, Miller and Rees are analogous art because they are from the same field of endeavor of modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson in combination with Ball, Roe, Eryurek, and Miller with the vector data disclosed by Rees.
One of ordinary skill in the art would have been motivated to make this modification in order to view geospatial data in three dimensions, view data in context and to more easily interpret height data (Rees col. 2).

Regarding claim 20, the references teach the method of claim 16, wherein the model creation request identifies the area of interest using a bounding polygon in World Geodetic System 1984 (WGS84) coordinates (see rejection claim 5).



Regarding claim 6, Wilson in combination with Ball, Roe, Eryurek, and Miller with teaches all the limitations of claim 1.
Wilson in combination with Ball, Roe, Eryurek, and Miller does not appear to explicitly disclose previewing the model.
However, Redick teaches previewing the model (pg. 8 “The user interface is accessed through any web browser with WebGL support… The design of this interface has evolved throughout the project. However, the basic components have remained the same: … a 2D preview window (where the image appears in its “flat” form)” and Figure 2.2 pg. 9 “To the right is the preview window: this is a preview of how the Science on a Sphere would look when the program is executed, with the green arrowhead representing our version of the “turtle”.”).
Wilson, Ball, Roe, Eryurek, Miller and Redick are analogous art because they are from the same field of endeavor of building models.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson in combination with Ball, Roe, Eryurek, and Miller with the preview disclosed by Redick.
One of ordinary skill in the art would have been motivated to make this modification in order to allow “users to edit and test their programs while seeing the effects on a preview of the sphere, making the SOS hardware optional.” (Redick pg. iii ¶ 3).

Regarding claim 21, the references teach the method of claim 16 wherein the client computers enable a user to preview a 2D model of the area of interest before submitting the model creation request for the area of interest to the server computer (see rejection claim 6).

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being obvious over Wilson in view of Ball, Roe, Eryurek, and Miller and in further view of Wang et al. ("A hybrid GIS for 3-D city models." (2000)), hereinafter Wang.
	Regarding claim 12, Wilson in combination with Ball, Roe, Eryurek, and Miller teach the system of claim 1. Wilson further teaches data tiles (col. 8 “VPF data structure groups data yet at another layer, "tile". Each "tile" consists of some geographic extent in a minute by minute or a degree by degree manner.”). Wilson in combination with Ball and Rees does not appear to explicitly teach raster data includes aerial or terrain raster tiles. 
However, Wang teaches wherein the raster data includes aerial or terrain raster tiles within the area of interest (Wang section 2 last paragraph “In V3D, raster data is tiled according to Morton order. The tile can be considered as the basic element of raster data. The diagram in the right of Fig.1 shows the conceptual model of raster data. Also, raster image tiles are related with the terrain objects and DTM through a spatial index.”).
Wilson, Ball, Roe, Eryurek, Miller and Wang are analogous art because they are from the same field of endeavor of modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the model building system disclosed by Wilson in combination with Ball, Roe, Eryurek, and Miller with the raster tiles disclosed by Wang.


Regarding claim 25, the references teach the method of claim 16, wherein the raster data includes aerial or terrain raster tiles within the area of interest (see rejection claim 12).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2128   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128